Claims 3 to 5 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limita-tions of the claim upon which it depends. Claims 3, 5 and 22 allow for multiply branched siloxanes without an upper limit on the degree of branching.  This then is broader than claim 1 which limits the number of branching units.  Claim 4 allows quite generally for organic radicals which is broader than the limitations placed in claim 1.  Applicants may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Silikopon EF data sheet.
	This rejection relies on the rationale noted in the previous office action.
	Please note that this rejection relies on the elected species for the film forming polymer, as found in the election dated 6/24/20.  Applicants admit that the elected poly-mer is the polymer found in the Silikopon EF data sheet. 
	In summary, Busch et al. teach a siloxane that meets claimed Formula (I) found in paragraphs 30 and on.  This polymer can preferably be used in combination with organopolysiloxanes that contain epoxy groups.  See paragraph 78.  This does not specifically teach the elected species.
	The data sheet for Silikopon EF teaches that this is an organopolysiloxane that has epoxy groups, used to prepare coatings having antifouling, anti-icing and anti-corrosive features.
	From this one having ordinary skill in the art would have been motivated to select a known and commercially available epoxy functional siloxane such as that found in Silikopon EF as the epoxy functional siloxane used in Busch et al. with the expectation of obtaining a predictable and useful coating composition. In this manner the combina-
	As this applies to the newly amended claim 1 which narrowed the “b” range and now requires from 1 to 15 b1 units, please note the following.  The claimed “b” range corresponds to “a” in the siloxane in paragraph 30 and a is defined as being from 1 to 1000, preferably 1 to 500.  From this the skilled artisan would have found the claimed range of 50 to 800 to have been obvious, as the disclosed range overlaps significantly with that claimed.  Furthermore the “b1” range corresponds to “b” in the siloxane in paragraph 30 which is defined as being from 0 to 10.  This also overlaps significantly with the claimed range of 1 to 15 such that the skilled artisan would have found a b1 range as claimed obvious.
	Furthermore the Examiner draws attention to Compounds 4 and 5 on page 5 of Busch et al.  These siloxanes differ from that claimed only in that they do not contain any branched units (b units in Busch et al., b1 units in the claims).  As noted supra, though, these units can be present in an amount of up to 10 such that one having ordinary skill in the art would have found this difference obvious.  As such the amend-ments to claim 1, limiting the siloxane of Formula (I), do not overcome this rejection.

Regarding the above rejection, the Examiner notes that applicants’ response dated 4/5/21 suggests that the amendments overcome the prior art but do not provide specific reasons why.  As noted in paragraph 2, supra, the new limitations are within the breadth of the teachings in Busch et al. and would have been within routine experimentation and/or optimization for the teachings in Wade et al.  Applicants did not provide any specific points of distinction or unobviousness, such that these rejections remain. 

The Examiner notes that the rejection over Moriyama et al. has been withdrawn as the corresponding R3 group is Moriyama et al. does not teach or suggest that now claimed.  The rejection over Wade et al. has been withdrawn as this does not teach or suggest the b1 value as claimed.

The amendments to the claims prompted the Examiner to make an updated review of the prior art.  As such the following new grounds of rejection are being made.

Claims 1 to 9, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. 8,623,984.
	Henning et al. teach branched SiH containing siloxanes that are reacted with polyoxyalkylene monomers.  See for instance column 3, lines 55 and on, which defines a branched siloxane.  This includes each of the claimed units, as well as the required R2 groups.  Note for instance that “d” which represents the branching T unit, is present in a preferred range of from 1 to 5 which falls within the claimed b1 range.  See also that “a” which corresponds to the claimed b value, is preferably 10 to 200 which overlaps with the claimed range to a significant extent.  Furthermore see the “b” value of, preferably 1 to 15 (column 6, line 50) which meets the claimed b1 range.  While an OR8 group is required, note that it can be attached to T unit as the R7 group which meets the claimed option of an alkoxy R3 group.  
	For instance the siloxanes prepared in Tables 1 and 2, particularly the hydroxyl terminated siloxanes, differ from that claimed in that R5 contains the OR8 group and the corresponding R7 is unknown.  The teachings in columns 3 and on, though, indicate that the OR8 group can be present as the R7 group and the terminal groups, R5, can 
	With this in mind see column 11, lines 27 and on, which teach combining these siloxanes with various other polymers such as polyether polyols and polyester polyols (specifically in column 12, lines 13 and on) which meets the requirement of the claimed film forming polymer.  In this manner the instant claims are rendered obvious.
	Regarding the anti-adhesive requirement please note that polyurethane foams can be used in many manners such as imitation wood, insulation, shoe soles and mattresses (column 13, lines 42 and on), each of which require an anti-adhesive property to be useful.  
	For claims 2 to 4 note that the polyether group having terminal OH groups meet these requirements.
	For claims 5 and 22, note that the siloxanes in the working examples have greater than 1 branching unit.
	For claim 6 again see the siloxanes in the working examples which meet this requirement.
	For claim 7 see column 10, lines 35 and on, which teaches adjusting the viscosity of the SiH siloxanes that will correspondingly adjust the viscosity of the resulting organo modified siloxane.  Thus the skilled artisan would have found it obvious to adjust the viscosity of the final siloxane in an effort to optimize and/or adjust the properties associated therewith.
	For claims 8 and 9 note that the polyester and polyether polyols meet this requirement.
	For claim 12 see column 11, line 55 and on.

Claims 1 to 9, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3168273, as interpreted by the English language equivalent Amajjahe et al.
	Amajjahe et al. teach branched organo modified siloxanes.  See for instance column 3, lines 25 and on, noting that both d and d can be, in a preferred embodiment, 1 in Amajjahe et al. is preferably methyl.  Note too that these siloxanes are required to have a carboxylate group as shown on the top of column 5 which also con-tains an –OH group such that this meets both a hydroxyl and a carboxyl containing radical as the claimed R2 group.  In this manner the claimed siloxane of formula (I) is rendered obvious by Amajjahe et al.
	With this in mind see column 10, lines 50 and on, which teach combining these siloxanes with (meth)acrylate polysiloxanes and/or acrylate systems which meet the requirement of the claimed film forming polymer.  See that these are used to produce a release coating such that this meets the requirement of anti-adhesive.  In this manner the instant claims are rendered obvious. 
	For claims 2 to 4 note that the OH group shown on the top of column 5 meets this requirement.  Furthermore note that the polysiloxane can have epoxy groups (the unreacted remains from the reaction between the siloxane bonded epoxies and the carboxylic compound as found in column 7, lines 4 to 8).  Also see the polyether structures shown in column 4, lines 40 and on, which meet this requirement.
	For claims 5 and 22, note that the siloxanes can have greater than 1 branching unit.
	For claim 6, noting the relatively small number of T and Q units allowed, and the relatively large number of D units allowed, the siloxanes in Amajjahe et al. will inherently meet this requirement.  
	For claim 7 note that Table 1 teaches viscosities within the claimed range such that the skilled artisan would have expected comparable viscosities for the branched siloxanes used therein.
	For claims 8 and 9 note that polyacrylates as disclosed above meet this requirement.
. 

Claims 1 to 9, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. 2010/0056649
	Henning et al. teach branched SiH containing siloxanes that are reacted with various monomers to form the siloxanes as shown in paragraphs 69 and on.  This includes each of the claimed units, as well as the required R2 groups.  Note for instance that “d” which represents the branching T unit, is present in a preferred range of from 1 to 5 which falls within the claimed b1 range.  See also that “a” which corresponds to the claimed b value, is from 0 to 500, with specific values of 300 and 200 preferred, which overlaps with the claimed range to a significant extent.  The value of “b” in the siloxane of Henning et al.is from 1 to 15 which meets claimed b1.  The R4 groups correspond to the claimed R2 group.  As such the general formula in Henning et al. combined with the specific definitions of each group and variable render the organo modified siloxane of Formula (I) obvious.
	With this in mind see paragraph 110 which teaches combining the branched siloxanes with polyethers.  This meets the claimed film former.  In this manner the instant claims are rendered obvious.
	Regarding the anti-adhesive requirement please note that the components found in the instant claims are the same as, or obvious over, those in Henning et al. such that 
	For claims 2 to 4 see paragraphs 77 and on which meet these requirements.
	For claims 5 and 22, note that these siloxanes can have a branching of greater than 1, as reflected by the “d” value of as high as 10.
	For claim 6, noting the relatively small number of T units allowed and the relative-ly large number of D units allowed, the siloxanes in Henning et al. will inherently meet this requirement.  	
	For claim 7 see paragraph 68 which teaches adjusting the viscosity of the SiH siloxanes that will correspondingly adjust the viscosity of the resulting organo modified siloxane.  Thus the skilled artisan would have found it obvious to adjust the viscosity of the final siloxane in an effort to optimize and/or adjust the properties associated therewith.
	For claims 8 and 9 note that glycols as disclosed in paragraph 110 will contain reactive OH group.
	For claim 12, note that adjusting the amount of polysiloxane additive to the acrylate compositions, in an effort to optimize the properties thereof, would have been well within the skill of the ordinary artisan such that an amount within the claimed range would have been obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/10/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765